PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yong-Tae Kwon, et al. 
Application No. 16/090,602
Filed: October 2, 2018
For: MANUFACTURING METHOD FOR SEMICONDUCTOR PACKAGE INCLUDING FILLING MEMBER AND MEMBRANE MEMBER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed July 17, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and filed an Oath or Declaration on or before February 25, 2021, as required by the Notice of Allowance and Fee(s) Due mailed November 25, 2020.  On April 1, 2022 a petition under 37 CFR 137(a) was filed; however, the petition was dismissed in a decision mailed June 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the $600.00 issue fee, substitute statement and inventors declarations; (2) the petition fee of $1,050.00; (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions